DETAILED ACTION
The papers submitted on 09 June 2021, amending claims 21, 28, and adding claims 32-33, are acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Nielson (US 4,320,075 A) in view of Quinn et al. (Design and performance analysis of an embedded wireless sensor for monitoring concrete curing and structural health).
Regarding claim 21 and/or 28, Nielson discloses a self-propelled slip form method (title/abstract) comprising: 
placing a first quantity of fluid concrete 120 in a concrete slip form 55, wherein the concrete form comprises walls 115 or 116, equated with the concrete forming panel, and the outer surface of the slip form 55, equated with a reinforcing frame, wherein a layer of insulating material 303 is disposed between the reinforcing frame and the first quantity of plastic concrete 120 (FIG. 3-4, 5:54-7:3 SLIP FORM); 
moving the concrete form to an adjacent position after the first quantity of concrete has cured, wherein at least a portion of the first quantity of concrete is not within the concrete form; 
placing a second quantity of concrete in the concrete form adjacent to the first quantity of concrete (FIG. 2-7, 3:65+).
Nielson does not appear to expressly disclose sensing the temperature or temperature profile of the first quantity of concrete in the concrete form, and moving form accordingly.
However, Quinn discloses sensors for in situ monitoring of concrete curing (title/abstract) in which temperature sensors are provided to monitor the cure profile (abstract, p. 51-52 3.3 Results and testing, FIG. 3).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Nielson to include the sensors of Quinn, in order to allow for monitoring of the curing process, and move the form in response to the sensed curing.
Regarding claim 22, Quinn discloses temperature sensors in thermal communication with the concrete and a computing device operatively associated therewith (pp. 49-52 3 Section A: development of a wireless sensor sensing node). The skilled artisan would recognize that it would desirable to sense the temperature of the first quantity of concrete with a first temperature sensor.
Regarding claim 29, at the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Nielson to include the sensors of Quinn, in order to monitor the second quantity of concrete within the concrete form.

Claims 23-27 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Nielson (US 4,320,075 A) in view of Quinn et al. (Design and performance analysis of an embedded wireless sensor for monitoring concrete curing and structural health) as applied to claim 22 and/or 29 above, further in view of Handwerker (US 5,549,956 A).
Regarding claims 23 and/or 30, Nielson discloses that additional insulation can be attached to the cast walls (FIG. 18, 9:3-10; FIG. 19, 10:35-11:8).
Nielson does not appear to explicitly disclose an insulation blanket.
However, Handwerker discloses a heat reflective blanket for use in the curing of concrete (title/abstract).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Nielson to include the blanket of Handwerker, in order to improve the curing and/or aging of the cast concrete.
Regarding claim 24 and/or 31, at the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Nielson to include the sensors of Quinn, in order to monitor the first quantity of concrete covered by the blanket.
Regarding claim 25, Quinn discloses temperature sensors in thermal communication with the concrete and a computing device operatively associated therewith (pp. 49-52 3 Section A: development of a wireless sensor sensing node). The skilled artisan would recognize that it would desirable to sense the temperature of the first quantity of concrete covered by the insulating blanket with a second temperature sensor.
Regarding claim 26, at the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Nielson to include the sensors of Quinn, in order to monitor the second quantity of concrete within the concrete form.
Regarding claim 27, Quinn discloses temperature sensors in thermal communication with the concrete and a computing device operatively associated therewith (pp. 49-52 3 Section A: development of a wireless sensor sensing node). The skilled artisan would recognize that it would desirable to sense the temperature of the second quantity of concrete with a first temperature sensor.
Regarding claim 32 and/or 33, the skilled artisan would recognize that the inclusion of the heat reflective blanket as suggested by Handwerker in the moving form of Nielson would suggest and render obvious the claimed blanket attached to the concrete form and moving therewith. 

Response to Arguments
Applicant's arguments filed 09 June 2021 have been fully considered but they are not persuasive. Applicant contends that Nelson does not disclose moving the form in response to a temperature or predetermined temperature profile, and that Quinn does not disclose moving the concrete form. However, the rejection is based on the combined teaching as discussed above. Notably, Nelson discloses an intermittently or continuously movable form which moves in a spiral pattern such that un-set or liquid concrete 121 is introduced into the form adjacent to set or solidified concrete 120 (FIG. 4). This suggests that the form is moved when the concrete is set or cured, and as discussed in the Background/Summary § 2. State of the Art. Quinn discloses a method of measuring the temperature and/or the temperature profile of curing concrete with an in-situ temperature sensors. The Examiner’s position is that the combined teachings suggest to the skilled artisan that the wireless sensors of Quinn could be incorporated in the process of Nelson in order to monitor the curing and ensure that the form is not moved before the concrete has sufficiently cured and capable of supporting the weight of the next layer of liquid concrete. Which is functionally equivalent to “moving the concrete form…after the first quantity of concrete reaches a desired temperature,” or “…after the first quantity of concrete has followed a first predetermined temperature profile.” In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626.  The examiner can normally be reached on M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742